M. J. HELLMERS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hellmers v. CommissionerDocket No. 4680.United States Board of Tax Appeals5 B.T.A. 198; 1926 BTA LEXIS 2913; October 27, 1926, Decided *2913 M. J. Hellmers pro se.  Henry Ravenel, Esq., for the respondent.  TRAMMELL *198  TRAMMELL: This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount *199  of $41.49.  The deficiency arises through the action of the Commissioner in disallowing as an expense or loss $1,037.15, the amount paid in excess of the contract price of building a home.  FINDINGS OF FACT.  The taxpayer, during 1922, entered into a contract with a contractor to build a double house, one-half of which was for rental purposes.  The contractor charged the taxpayer approximately $8,100 for the completed house.  When completed the house was not worth in excess of $6,800.  The taxpayer took as a deduction in his income-tax return the difference between $6,800 and the cost which he was required to pay the contractor.  Judgment will be entered for the Commissioner.